Citation Nr: 0414552	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife








INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO, in pertinent part, denied entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.

The veteran and his wife provided oral testimony in February 
2003 before a Decision Review Officer at the RO, a transcript 
of which has been associated with the claims file.  A 
transcript of their testimony has been associated with the 
claims file.

In July 2003 the veteran and his wife provided oral testimony 
before the undersigned Veterans Law Judge via a video 
conference hearing with the RO.  A transcript of their 
testimony has been associated with the claims file.

During the July 2003 hearing the veteran's wife appears to be 
claiming the veteran is incompetent for VA compensation 
purposes.  As this matter has been neither procedurally 
prepared nor certified for appellate review, the Board of 
Veterans' Appeals (Board) is referring it to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 1995).

As will be discussed in greater detail below, in view of the 
fact that the Board is granting entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance, the greater benefit, the issue of 
entitlement to special monthly compensation at the housebound 
rate, the lesser benefit, has been rendered moot.



FINDINGS OF FACT

1.  Service connection has been granted for post-traumatic 
stress disorder (PTSD) evaluated as 70 percent disabling; a 
shell fragment wound (SFW) of the left buttock with Muscle 
Group (MG) XVII damage evaluated as 20 percent disabling; SFW 
of right posterior medial thigh with MG XV damage evaluated 
as 10 percent disabling; SFW to the right posterior calf with 
MG XI damage evaluated as 10 percent disabling; SFW to left 
anterior groin with MG XVI damage evaluated as 10 percent 
disabling; SFW to the left shoulder posterior popliteal area 
with MG XIII damage evaluated as 10 percent disabling; and 
hemorrhoids evaluated as noncompensable.  The combined 
schedular evaluation is 90 percent (bilateral factor 
considered).

2.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU) has been effective since 
March 1, 1997.

3.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.

4.  The probative evidence does not show that the veteran has 
loss of use of any extremity or permanently bedridden due to 
service-connected physical or mental incapacity.

5.  The probative and competent medical evidence of record 
establishes that the veteran suffers from symptoms and 
manifestations of service-connected physical and/or mental 
incapacity, the medication for which renders him helpless and 
in danger in his daily environment thereby requiring the 
regular assistance of another individual on a daily basis.




CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1969 to January 
1972.  He trained and served as a light weapons infantryman 
with a tour of duty in Vietnam.  His decorations include a 
Combat Infantryman Badge and a Purple Heart Medal.

Service connection has been granted for post-traumatic stress 
disorder (PTSD) evaluated as 70 percent disabling; a shell 
fragment wound (SFW) of the left buttock with Muscle Group 
(MG) XVII damage evaluated as 20 percent disabling; SFW of 
right posterior medial thigh with MG XV damage evaluated as 
10 percent disabling; SFW to the right posterior calf with MG 
XI damage evaluated as 10 percent disabling; SFW to left 
anterior groin with MG XVI damage evaluated as 10 percent 
disabling; SFW to the left shoulder posterior popliteal area 
with MG XIII damage evaluated as 10 percent disabling; and 
hemorrhoids evaluated as noncompensable.  

The combined schedular evaluation is 90 percent (bilateral 
factor considered).  Entitlement to a total compensation 
evaluation based on individual unemployability (TDIU) has 
been effective since March 1, 1997.

A claim was filed on the veteran's behalf by his wife for 
special monthly compensation by reason of being in need of 
regular aid and attendance in November 2000.


In March 2001 the veteran underwent a VA compensation 
examination to ascertain the nature and extent of severity of 
his multiple service-connected physical disabilities, 
primarily his multiple SFW's.  With respect to aid and 
attendance, he reported that his wife helped him with 
showering, took him shopping, and took care of most of the 
household duties since last year.  He stated that he could 
not perform most of the household chores, due to pain in the 
left hip and both knees, secondary to arthritis.  It was 
reported that he did not require an attendant to report for 
the examination.  He was not currently hospitalized and was 
not bedridden.  

The veteran stated that his wife managed his benefit payments 
as well as utility payments for his house since he forgets 
the due dates most of the time, due to short term memory 
loss.  During a typical day he stayed at home, watched 
television, and helped his wife washing dishes.  He was 
unable to read a book and go out for shopping due to pain 
from severe arthritis.

Pertinent clinical findings obtained on examination disclosed 
that his posture and gait were normal.  His eyes were normal.  
There was no ankylosis involving the left hip or either knee.  
There were no gait abnormalities or weight bearing 
abnormalities involving the left hip or either knee.  The 
neurological examination was within normal limits.  The 
diagnoses included chronic bursitis involving the left hip 
with limitation of motion of the left hip and chronic 
patellar tendonitis involving both knees with limitation of 
motion involving both knees.

The veteran underwent a general medical examination by VA in 
March 2001.  He reported SFW's in both lower extremities.  He 
complained of bilateral knee pain since 1969 which had been 
worsening over the years.  He further advised that he had 
injured his legs and buttocks secondary to shrapnel in combat 
in Vietnam.  He described a sharp ache which was constant and 
associated with stiffness in the morning upon awakening 
lasting from 30 to 45 minutes, aggravated by prolonged 
standing, prolonged walking, going up or down a flight of 
stairs, and relieved with Tylenol extra strength, which he 
had been taking twice a day for the last several years.


The veteran related that pain in both knees interfered with 
his daily activities in that he was unable to stand or walk 
for longer periods of time, especially during flare-ups.  The 
examiner pertinently diagnosed chronic patellofemoral pain 
syndrome involving both knees, chronic bursitis involving 
both shoulders, and chronic tendonitis involving the left 
ankle.

VA conducted a special psychiatric examination of the veteran 
in March 2001.  On mental status examination the veteran 
related in a logical and coherent manner with no sign of 
thought disorder.  His thinking was largely linear and clear.  
Mood was dysphoric and he was tearful at times.  Affect was 
somewhat constricted.  Concentration was mildly impaired.  
Judgment appeared fair.  He was oriented in all spheres 
except for the date.  He did simple memory tasks reasonably 
well.  Sleep was poor, and appetite and energy level was very 
low.  Sex drive was gone.  The veteran related that he felt 
depressed much of the time, especially about his failing 
health.  He had crying spells at times and some feelings of 
hopelessness and uselessness.  He denied any current suicidal 
or homicidal thoughts, plans, or intentions.  He had been 
hospitalized for PTSD for two and one-half months in 1997.  
He was currently seeing a psychiatrist and was taking various 
psychiatric medications.  He also attended group therapy on a 
weekly basis.

The examiner recorded that the veteran continued to suffer 
from symptoms of PTSD including nightmares, flashbacks, 
intrusive thoughts, survivor guilt, startle response, 
depression and alienation from self and society.  He was 
unable to care for himself in terms of daily hygiene, 
driving, meals and so forth.  His wife was his primary 
caregiver.  The examiner noted that aid and attendance, 
therefore, be strongly considered in his case.  The 
examination diagnosis was PTSD, chronic.  The Global 
Assessment of Functioning (GAF) score was 42.

In February 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

In July 2003 the veteran submitted VA medical documentation 
of additional medications.


In July 2003 the veteran and his wife provided oral testimony 
before the undersigned via a video conference hearing held at 
the RO.  Their testimony has been associated with the claims 
file.  The veteran's wife testified that she could not leave 
him alone at any time because he was unable to take care of 
himself.  She stated that his many medications, particularly 
those for PTSD, rendered him unable to think straight or 
maintain normal mental functioning thereby requiring that he 
be accompanied at all times.  She related that he was limited 
in most aspects of daily functioning due to his service-
connected disabilities in general.


Criteria

The law provides that a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l) (West 2002).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b) (2003).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3) (2003).  The 
criteria for rating "permanently bedridden" are also 
contained in 38 C.F.R. § 3.352(a).  

The regulations provide that, where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance, except where 38 U.S.C. § 
1114(r) is involved, to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b)(4) (2003).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination, 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  

The particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Special Monthly Compensation
Aid and Attendance

The veteran seeks entitlement to special monthly compensation 
by reason of being in need of the regular aid and attendance 
of another person.  As the Board reported earlier, he is 
service-connected for multiple SFW's due to combat service in 
Vietnam.  Service connection has also been granted for PTSD 
evaluated as 70 percent disabling.  His multiple service-
connected disabilities combine to 90 percent (bilateral 
factor considered).  Finally, the veteran has been in receipt 
of a TDIU since 1997.

The VA examinations and testimony provided by the veteran and 
his wife permit the conclusion that he is severely disabled, 
and that due to the nature and extent of severity of his 
disabilities, he encounters considerable difficulty in 
tending to daily functions of life.  The record shows that 
veteran is not blind or bedridden, nor is he hospitalized, 
his last hospitalization of two and one-half months having 
taken place in 1997.  His service-connected disabilities 
which are residuals of SFW's, while productive of severe 
impairment, have not resulted in loss of use of any 
extremity.

The criteria for entitlement to special monthly compensation 
as set out above earlier do not require that all limitations 
of body capacity be satisfied.  In the veteran's case at 
hand, the critical factor is the fact that his multiple 
service-connected disabilities have rendered him in danger in 
his daily environment.  They have impaired him to such a 
degree that his wife is unable to leave him alone at any 
time.  It has been acknowledged that he is unable to function 
by himself for any period of time.  The record shows that his 
wife is his perpetual care giver.

Finally, the Board notes that a VA physician has opined that 
aid and attendance benefits should strongly be considered for 
the veteran.  The Board agrees.  The record is clear in 
showing that the veteran must have the assistance of another 
individual at all times to protect him from the dangers in 
his daily environment.  For the foregoing reasons, the Board 
finds that the evidentiary record supports a grant of 
entitlement to special monthly compensation by reason of the 
veteran's need of the regular aid and attendance of another 
person to protect him in his daily environment.  38 U.S.C.A. 
§§ 1114(l), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2003).


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



